Citation Nr: 0024160	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  98-21 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder.

2.  Entitlement to a rating higher than 10 percent for a 
pilonidal cyst during the period since August 26, 1996.

3.  Entitlement to an initial compensable rating for a 
pilonidal cyst during the period from August 19, 1993, 
through August 25, 1996.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from September 1966 
through September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of August 22, 1995, and 
October 1, 1997, by the Baltimore, Maryland, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  By the 
August 1995 decision, the RO, among other determinations, 
granted service connection for a pilonidal cyst and assigned 
a noncompensable rating from August 19, 1993.  By the rating 
decision of October 1997, the RO granted service connection 
for post-traumatic stress disorder (PTSD) and assigned a 30 
percent rating from August 26, 1996.  The veteran appealed 
the initial ratings assigned for both the pilonidal cyst and 
PTSD.  Following a hearing at the RO, the hearing officer on 
April 27, 1999, raised the rating for pilonidal cyst from 
noncompensable to 10 percent from August 26, 1996.  

Although the hearing officer's decision to assign a 10 
percent rating for the pilonidal cyst represents a partial 
grant of the benefits sought on appeal, the issue as to the 
proper rating for pilonidal cyst remains before the Board by 
virtue of the decision of the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims) (Court) in  AB v. Brown, 6 Vet. App. 35, 38 (1993) 
which held that a rating decision issued after a notice of 
disagreement which grants less than the maximum rating 
available does not "abrogate the pending appeal."  In 
addition, the hearing officer's award covered only part of 
the period covered by the veteran's appeal.  In the case of 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
recognized a distinction between an appeal from the 
assignment of an original rating, assigned following an 
initial award of service connection for a disability, and an 
increased rating assigned following a claim for increase.  
See 38 C.F.R. § 3.160(f) (1999).  The decision expressly 
authorizes the assignment of separate ratings for separate 
periods of time, known as "staged" ratings, following an 
initial award of service connection based on the facts found.  
Since the veteran's appeal is from the initial rating 
assigned following the original grant of service connection 
for pilonidal cyst in August 1995, and since the rating has 
not been uniform throughout the period since the effective 
day of the award, proper consideration of the appeal as to 
that disability requires separate review of each of the 
staged ratings.  Therefore, the decision herein will 
separately consider of the periods from August 19, 1993, 
through August 25, 1996, and the period since August 26, 
1996.  

The veteran testified at a hearing at the RO on January 27, 
1999, in connection with his appeal.  His testimony at that 
time included the allegation that as a result of his service-
connected disabilities, primarily PTSD, he is currently 
unemployable.  This allegation has the effect of raising the 
issue of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, an 
issue that has not been developed or certified for appellate 
review and is not inextricably intertwined with any issue 
properly before the Board.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); 
Kellar v. Brown, 6 Vet. App. 157 (1994).  See also Parker v. 
Brown, 7 Vet. App. 116 (1994) (A claim is intertwined only if 
the RO would have to reexamine the underlying merits of any 
denied claim which is pending on appeal before the Board).  
Accordingly, this issue is not before the Board at the 
present time but is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  During service the veteran underwent surgery for a 
pilonidal cyst followed by episodes of soreness and splitting 
of the surrounding skin.  

2.  During the period from August 19, 1993, through August 
25, 1996, the veteran's service-connected pilonidal cyst 
residuals were not shown by clinical evidence to be 
manifested by disability equivalent to a tender or painful 
scar, a superficial scar with repeated scar with repeated 
ulceration or a third degree burn scar covering an area of 6 
square inches.  

3.  During the period since August 26, 1996, the cyst is 
manifested by a superficial scar with episodes of repeated 
ulceration with splitting of the skin; disability equivalent 
to third degree burn residuals covering an area of 12 square 
inches are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a pilonidal 
cyst during the period from August 19, 1993, through August 
25, 1996, are not met.  38 U.S.C.A. §§ 1155, 5107(a), 7104 
(West 1991); 38 C.F.R. § 4.118, Codes 7804, 7805 (1999).  

2.  The criteria for a rating higher than 10 percent for a 
pilonidal cyst during the period since August 26, 1996, are 
not met.  38 U.S.C.A. §§ 1155, 5107(a), 7104 (West 1991); 
38 C.F.R. § 4.118, Codes 7804, 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background 

Service medical records show that in 1967 the veteran 
underwent surgery for removal of a pilonidal cyst productive 
of moderate symptoms for which he had undergone periodic 
draining in the sacral area for a period of a year.  
Postoperatively, the veteran continued to have soreness in 
the area after healing of the surgical laceration.  It was 
noted that the scar broke down during flying duty.

Service connection was granted for a pilonidal cyst by a 
rating decision of August 22, 1995.  VA outpatient treatment 
records covering various dates from 1989 through mid-1998 
show that in March 1997 the veteran was reported to have very 
sensitive skin in the uppermost portion of the gluteal fold.  
It was noted that a small amount of separation caused 
epidural splitting.  The use of topical cream was continued.  
In February 1997 the veteran complained that a scar from a 
pilonidal cyst surgically removed in service continued to 
open up.  

The veteran underwent a VA skin examination in May 1998.  He 
gave a history of a pilonidal cyst removal in 1967 while in 
Vietnam.  He complained that the wound had healed poorly 
since then and that there had been multiple episodes of 
opening in the area of the incision, particularly with 
trauma.  On examination there was a well-healed midline scar 
in the superior aspect of the gluteal fold of the buttocks.  
The clinical impressions included pilonidal cyst.  The 
examiner commented that the scar appeared to be well healed 
at the present time and that there was no evidence of erosion 
or drainage.

The veteran testified at a hearing at the RO on January 27, 
1999.  He described recurrent episodes in which his pilonidal 
cyst scar would open up and drain.  He stated that certain 
types of motions caused it to open up, and that when the 
splitting occurred he put on an ointment.  He related that 
drying himself with a towel would cause such splitting, 
making it necessary for him to use a blow dryer to dry 
himself in this area.  

The veteran underwent a further VA examination in March 1999 
following the RO hearing.  He stated that he worked full time 
but that his work was impeded by problems related to his 
pilonidal cyst.  He related that after his surgery he had had 
repeated episodes of reopening of the surgical wound and that 
when this occurred there was pain in the area, inflammation, 
and sometimes infection.  Riding a vehicle on a bumpy road or 
hitting a deep pothole could cause the breakdown of the area 
to take place.  The splitting of the skin caused a foul-
smelling fluid to come out.  The veteran related that his job 
required him to bend over and squat and that this aggravated 
the skin breakdown.  Examination showed a scar in the gluteal 
folds several centimeters above the rectum.  The skin in the 
area was tense.  The scar extended several centimeters and 
there was a small area of breakdown observed.  Any stretching 
of the skin would result in further breakdown.  The examiner 
commented that the May 1998 examination must have taken place 
at a time when the area was in good repair.  

II.  Analysis.

The veteran's claim for an increased rating for the service-
connected pilonidal cyst is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991); Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992) (noting that a well-grounded 
claim for an increased disability evaluation for a service-
connected disability was established where the claimant 
asserted that his condition had increased in severity).  
Since the claim is well grounded, there is a statutory VA 
duty to provide assistance in developing the facts pertinent 
to the claim.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In this case, the RO has obtained all treatment records known 
to exist and the veteran has undergone several VA 
examinations for compensation purposes and testified at a 
hearing on appeal.  The veteran has identified no additional 
relevant documentation that has not been obtained for the 
record.  There is no indication that further actions to 
satisfy the duty to assist need be taken in order to accord 
the veteran an equitable disposition of the present appeal.  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The present appeal arises from the initial rating assigned 
following the allowance of service connection, as 
distinguished from an appeal from denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (1998).  
Consequently, the rule from Francisco v. Brown, 7 Vet. 
App. 55 (1994) (holding that although the entire recorded 
history must be considered, it is the present level of 
disability that is of primary concern) does not apply.  As 
previously noted, separate ratings (known as staged ratings) 
are potentially assignable for different periods of time as 
warranted by the evidence.  Fenderson v. West, 12 Vet. App 
Vet. App. 119 (1999).  

The service-connected pilonidal cyst has been rated under the 
diagnostic codes pertaining to skin disorders, specifically, 
Code 7805 and 7804 pertaining to scars.  Under Code 7805, 
ratings are assigned on the basis of limitation of function 
of the part affected.  Under Code 7804, a 10 percent rating 
is assignable for superficial scars which are tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, Codes 
7805, 7804 (1999).  The present disability, pilonidal cyst, 
does not involve a body part for which there is an existing 
code based on limitation of function; however, a rating 
higher than 10 percent is potentially assignable by analogy 
to third degree burn scars under Code 7801.  A 10 percent 
rating is assignable for areas exceeding 6 square inches 
(38.7 square centimeters) and a 10 percent rating is 
assignable for areas exceeding 12 square inches (77.4 square 
centimeters).  38 C.F.R. § 4.118, Code 7801 (1999).  See 
38 C.F.R. § 4.20 (1999) regarding the assignment of ratings 
by analogy.  If the symptomatology required for a 10 percent 
rating is not shown, a noncompensable rating must be 
assigned.  38 C.F.R. § 4.31 (1999).

The record shows that after the veteran's pilonidal cyst 
surgery in service he experienced repeated episodes of 
reopening of the wound at the area of the incision and that 
the episodes were associated with inflammation and infection.  
The veteran claims that he has continued to have recurrent 
episodes of splitting and infection.  The best clinical 
summary of the episodes is found in the report of the VA 
examination of March 1999 wherein it was related that the 
splitting of the skin between the gluteal folds was 
precipitated by such activities as riding in a vehicle on 
rough terrain, performing routine functions at the toilet, 
and bending over or squatting on the job.  The examination 
was performed during a period when a small area of breakdown 
was actually present.  The area was not in good repair and 
there was tenseness in the skin.  The findings recorded at 
that time corroborate the veteran's hearing testimony 
regarding the nature of the recurrences and support his 
description of pain and restriction on activity at the 
present time.  

The current 10 percent rating covering the periods since 
August 1996 assigned by analogy to a tender or painful scar 
appears to provide a proper reflection of the degree of 
impairment present during the recurrences.  The level of 
disability is not the equivalent of the residuals of a third 
degree burn covering an area measuring 12 square inches, nor 
do the pilonidal cyst symptoms more nearly approximate such 
level of disability within the meaning of 38 C.F.R. § 4.7 
(1999) (where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.)  

For the period covered by the initial portion of the present 
claim from August 1993 to August 1996, VA outpatient 
treatment records do not document the occurrence of the 
episodes of skin breakdowns.  The veteran's hearing testimony 
by itself is not sufficient to document the presence of the 
episodes to a degree and frequency warranting a compensable 
rating during this period in the absence of clinical 
confirmation.  Based on the evidence of record, therefore, 
there is an insufficient clinical basis to support a finding 
that disability equivalent to a tender or painful scar, a 
superficial scar with repeated scar with repeated ulceration 
or a third degree burn scar covering an area of 6 square 
inches was manifest during this period such as to warrant a 
compensable rating.  

A preponderance of the evidence is therefore against the 
claim for a rating higher than 10 percent for the period 
since August 26, 1996, or for an initial compensable rating 
for pilonidal cyst during the period from August 19, 1993, 
through August 25, 1996.  


ORDER

The appeal for a rating higher than 10 percent for pilonidal 
cyst during the period since August 26, 1996, is denied.

The appeal for an initial compensable rating during the 
period from August 19, 1993, through August 25, 1996, is 
denied.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.  

The claim for an increased rating for PTSD must be remanded 
because, in its actions in 1997, the RO failed to follow 
rules of law announced in 1991 by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals).  Karnas v. Derwinski, 1 Vet.App. 308 
(1991). 

The claim for an initial rating higher than 30 percent for 
the service-connected PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), Murphy, Id.; 
Proscelle, Id, 2 Vet. App. 629 (1992).  Therefore, the VA is 
subject to a statutory duty to assist the veteran in 
developing the facts pertinent to such claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

The veteran's service-connected PTSD has been rated as 30 
percent disabling under Diagnostic Code 9411 of the VA rating 
schedule, which applies the version of the VA General Rating 
Formula for Psychoneurotic Disorders set forth in 38 C.F.R. 
§ 4.130, which became effective on November 7, 1996.  The 
regulatory revisions effective on November 7, 1996, 
represented a substantial change in the rating criteria found 
in the version of the rating formula which had been in effect 
before November 7, 1996, when it was codified in 38 C.F.R. 
§ 4.132.  The rating criteria for PTSD in effect before 
November 7, 1996, for ratings of 30 percent and higher were 
as follows:  

100 percent -- The attitudes of all 
contacts except the most intimate are so 
adversely affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior. Demonstrably unable to obtain or 
retain employment.

70 --  Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to obtain 
or retain employment.

50 --  Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired. By reason 
of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  

30 percent -- definite impairment in the 
ability to establish or maintain effective 
or wholesome relationships with people and 
the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment. 

Since November 7, 1996, the VA General Rating Formula for 
Psychoneurotic Disorders has provided as follows in pertinent 
part:  

100 --  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation or own name.

70 --  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence) spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

50 --  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g. 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing effective work 
and social relationships.  

30 percent -- Occupational and social 
impairment with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, self-
care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, 
recent events). 

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative judicial 
process has been concluded, the version most favorable to the 
claimant must be applied unless Congress has provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary has done so.  Karnas v. Brown, 1 Vet. App. 308 
(1991); Marcoux v. Brown, 9 Vet. App. 289 (1996).

Although the grant of service connection for PTSD was made 
effective in August 1996, the RO has not reviewed the rating 
under the criteria in effect before November 7, 1996, as is 
clearly required under the Court's 1991 directive in Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).  See also VAOPGCPREC 
003-00 (April 10, 2000).  

Further review with respect to the period since November 1996 
is also required.  The VA Office of the General Counsel has 
held that the VA must determine on a case by case basis 
whether the amended regulations are more beneficial to 
claimants than the prior provisions.  VA O.G.C. Prec. 11-97 
(Mar. 25, 1997).  Therefore, the RO will be obligated to make 
a determination as to which criteria are more beneficial to 
the veteran for the period since November 7, 1996, and to 
apply those criteria.  It should be kept in mind that, in 
that instance, only the pre-November 6, 1997, criteria will 
be applicable before that date, regardless of which criteria 
are more beneficial to the veteran after November 7, 1996.  
See VAOPGCPREC 3-00, Id..  

In addition, a VA psychiatric examination of the veteran 
should be undertaken.  The Court held in Massey v. Brown, 
7 Vet. App. 204 (1994) that the primary focus in applying the 
criteria for rating psychoneurotic disorders was to be on 
information bearing directly on occupational adjustment and 
social functioning and that the characterizations of overall 
impairment by clinical personnel may not be disregarded.  The 
examination performed in March 1999 elicited much relevant 
information but should be supplemented by an additional 
report that targets the specific findings required for 
application of the rating criteria.  In addition, the Global 
Assessment of Functioning (GAF) scores reported throughout 
the period covered by this claim are widely divergent, 
ranging from 38 to 60.  It is not clear whether the 
discrepancies in GAF scores represent fluctuations of the 
severity of the PTSD symptomatology or a variation in 
interoperation of the raw data by different examiners.  An 
attempt to reconcile some of the divergent scores should be 
undertaken.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination and/or 
a statement of medical opinion must read 
the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions.  

2.  The RO should obtain any additional 
outpatient treatment records and Vet 
Center treatment records covering the 
period since June 1998, the date of the 
most recent records currently on file.  

3.  The veteran should be given an 
opportunity to identify any additional 
medical providers, both VA and non-VA, 
including both physicians and 
institutions (hospitals or clinics), from 
which he has received examination or 
treatment for PTSD since 1993.  Upon 
receipt of proper authorization, the RO 
should attempt to obtain all available 
documentation from the physicians or 
other medical care providers identified 
by the veteran.  If attempts to obtain 
records are unsuccessful, this should be 
documented.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination by a 
psychiatrist to ascertain the nature and 
severity of all manifestations of PTSD.  
All indicated tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  

On the basis of current findings, a 
history obtained from the veteran, and a 
thorough review of the record, the 
examiner should respond to the following 
questions and provide a full statement of 
the basis for the conclusions reached:  

(a) The examiner should 
itemize in detail all 
complaints, symptoms and 
manifestations resulting from 
the service-connected PTSD 
alone.  

(b) If any psychiatric 
disorders other than PTSD are 
identified by the examiner, 
the diagnosis or diagnoses 
should be stated and the 
symptoms and manifestations 
attributed to these non-PTSD 
diagnoses should be itemized 
in detail.  

(c) The examiner should state 
a GAF score quantifying the 
degree of psychiatric 
impairment caused by PTSD 
alone, with all other 
psychiatric symptomatology 
excluded.  

(d) The examiner should review 
the GAF scores recorded in 
prior examination reports and 
express an opinion as to 
whether the widely disparate 
figures can be reconciled or 
alternatively whether they 
reflect significant 
fluctuations in the severity 
of the service-connected PTSD.  

The examiner should also answer the 
following additional questions.  The 
answers to these questions should be 
presented in a format that corresponds to 
the specific inquiries posed:  

a.  Does the veteran have a 
flattened affect?

b.  Does the veteran have 
circumstantial, 
circumlocutory, or stereotyped 
speech?

c.  Does the veteran have 
panic attacks, and if so, how 
often does he have them?

d.  Does the veteran have 
difficulty in understanding 
complex commands?

e.  Does the veteran have 
impairment of short-and long-
term memory (e.g., retention 
of only highly learned 
material, forgetting to 
complete tasks)?

f.  Does the veteran have 
impaired judgment?

g.  Does the veteran have 
impaired abstract thinking?

h.  Does the veteran have 
disturbances of motivation and 
mood?

i.  Does the veteran have 
difficulty in establishing and 
maintaining effective work and 
social relationships?

j.  Has the veteran taken time 
off from work due to his PTSD, 
and if so, how much?

k.  Does the veteran have 
suicidal ideation? 

l.  Does the veteran have 
obsessional rituals which 
interfere with routine 
activities?

m.  Is the veteran's speech 
intermittently illogical, 
obscure, or irrelevant?

n.  Does the veteran have 
impaired impulse control (such 
as unprovoked irritability 
with periods of violence)?

o.  Does the veteran have 
spatial disorientation?

p.  Does the veteran neglect 
his personal appearance and 
hygiene?

q.  Does the veteran have 
difficulty in adapting to 
stressful circumstances 
(including work or a worklike 
setting)?

r.  Does the veteran have an 
inability to establish and 
maintain effective 
relationships?

4.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it 
complies with this remand.  If it does 
not, it should be returned as inadequate 
for rating purposes pursuant to 38 C.F.R. 
§ 4.2 (1999).  All other actions 
necessary for proper follow-up of the 
evidentiary development sought by the 
Board should be taken.  

5.  Thereafter, the RO should review the 
record and adjudicate the issue of 
entitlement to a higher initial rating 
for PTSD.  The RO should determine which 
version of the general rating formula for 
mental disorders is more favorable to the 
veteran's claim and assign a rating 
thereunder.  The RO is free to assign 
different ratings for separate periods of 
time (staged ratings) as the evidence 
warrants.  See Fenderson, Id.  

6.  If the determination is adverse to 
the veteran, a supplemental statement of 
the case should be prepared and the 
veteran and his representative should be 
given a reasonable period of time for 
reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


Error! Not a valid link



